Per Curiam.

The petition for two writs of certiorari is denied
for the reason that the petitioner, has failed to comply with section 2 of Rule 35 of the Supreme Court, which provides that the “ petition shall contain only a summary' and short statement of the matter involved and the reasons relied' on for the. issuance of the writ,” and that the supporting brief must be direct and concise.
The petition filed in this' casé for -the two writs of cer-tiorari is thirty-four pages long, and the "'petitioner’s brief filed in support thereof is one hundred ninety-six pages long, thirty-six pages of which are devoted to a statement *498of the facts.
Mr.. Gustav Lange, Jr., for petitioner. Messrs. Charles S. Haight and John. S. Garver for respondents.